Exhibit No. 10.3

 

MANHATTAN BANCORP

2010 EQUITY INCENTIVE PLAN

 


NOTICE OF GRANT AND RESTRICTED STOCK AGREEMENT


 

You have been granted the number of Common Shares of Restricted Stock of
Manhattan Bancorp (the “Company”), as set forth below (“Common Shares”), subject
to the terms and conditions of the Manhattan Bancorp 2010 Equity Incentive Plan
(“Plan”), and this Notice of Grant and Restricted Stock Agreement including the
attachments hereto (collectively, “Notice and Agreement”).  Unless otherwise
defined in this Notice and Agreement, terms with initial capital letters shall
have the meanings set forth in the Plan.

 

Participant:

 

 

 

 

 

Home Address:

 

 

 

 

 

Social Security Number:

 

 

 

 

 

Number of Common Shares of Restricted Stock Granted:

 

 

 

 

 

Grant Date:

 

[            ], 20   

 

 

 

Period of Restriction and Release of Common Shares from Company’s Return Right
(see Sections 2 and 3 of attached Agreement)

 

[Insert vesting schedule]

 

By signing below, you accept this grant of Common Shares and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and this Notice and
Agreement in their entirety, and have had an opportunity to obtain the advice of
legal counsel and/or your tax advisor with respect thereto; (iii) fully
understand and accept all provisions hereof; (iv) agree to accept as binding,
conclusive, and final all of the Board of Director’s decisions regarding, and
all interpretations of, the Plan and this Notice and Agreement; and (v) agree to
notify the Company upon any change in your home address indicated above.

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Signature:

 

 

 

Print Name:

 

--------------------------------------------------------------------------------


 

MANHATTAN BANCORP


2010 EQUITY INCENTIVE PLAN


 

RESTRICTED STOCK AGREEMENT

 

1.                                       Grant of Restricted Stock.  The Company
has granted to you the number of Common Shares of Restricted Stock specified in
the Notice of Grant on the preceding page (“Notice of Grant”), subject to the
following terms and conditions.  In consideration of such grant, you agree to be
bound by such terms and conditions, and by the terms and conditions of the Plan.

 

2.                                       Period of Restriction.  During the
Period of Restriction specified in the Notice of Grant, the Common Shares shall
remain subject to the Company’s Return Right (defined in Section 3).  The Period
of Restriction shall expire and the Company’s Return Right shall lapse as to the
Common Shares granted in the amount(s) and on the date(s) specified in the
Notice of Grant (each, a “Release Date”); provided, however, that no Common
Shares shall be released on any Release Date if the Participant has ceased
continuous status as an employee or director on or prior to such date.  Any and
all Common Shares subject to the Company’s Return Right at any time shall be
defined in this Notice and Agreement as “Unreleased Common Shares.”

 

3.                                       Return of Restricted Stock to Company. 
If Participant ceases continuous status as an employee or director for any
reason (a “Return Event”), the Company shall become the legal and beneficial
owner of the Unreleased Common Shares and all rights and interests therein or
relating thereto, and the Company shall have the right to retain and transfer
such Unreleased Common Shares to its own name (“Return Right”).  The Participant
shall continue to own any Common Shares subject to the terms of the Plan and
this Notice and Agreement with respect to which the Participant has continuous
status as an employee or director through the Release Date(s) specified in the
Notice of Grant for such Common Shares.

 

4.                                       Restriction on Transfer. Except for the
transfer of the Common Shares to the Company or its assignees contemplated by
this Notice and Agreement, none of the Common Shares or any beneficial interest
therein shall be transferred, encumbered or otherwise disposed of in any way
until the Release Date for such Common Shares set forth in this Notice and
Agreement. In addition, as a condition to any transfer of the Common Shares
after such Release Date, the Company may, in its discretion, require: (i) that
either (a) a registration statement under the Securities Act of 1933, as amended
(“Securities Act”) with respect to the Common Shares shall be effective, or
(b) in the opinion of counsel for the Company, the proposed purchase shall be
exempt from registration under the Securities Act and the Participant shall have
entered into agreements with the Company as reasonably required; and
(ii) fulfillment of any other requirements deemed necessary by counsel for the
Company to comply with Applicable Law.

 

5.                                       Retention of Common Shares.  To ensure
the availability for delivery of the Participant’s Unreleased Common Shares upon
their return to the Company pursuant to this Notice and Agreement, the Company
shall retain possession of the share certificates representing the Unreleased
Common Shares, together with a stock assignment duly endorsed in blank, attached
hereto as Exhibit A.  The Company shall hold the Unreleased Common Shares until
the Release Date for such Common Shares.  In addition, the Company may require
the spouse of Participant, if any, to execute and deliver to the Company the
Consent of Spouse in the form attached hereto as Exhibit B.  When a Return Event
or Release Date occurs, the Company shall promptly deliver the certificate for
the applicable Common Shares to the Company or to the Participant, as the case
may be.

 

6.         Stockholder Rights.  Subject to the terms hereof, the Participant
shall have all the rights of a stockholder with respect to the Common Shares
while they are retained by the Company pursuant to

 

--------------------------------------------------------------------------------


 

Section 5, including without limitation, the right to vote the Common Shares and
to receive any cash dividends declared thereon.  If, from time to time prior to
the Release Date, there is any stock dividend, stock split or other change in
the Common Shares, any and all new, substituted or additional securities to
which the Participant shall be entitled by reason of the Participant’s ownership
of the Common Shares shall be immediately subject to the terms of this Notice
and Agreement and included thereafter as “Common Shares” for purposes of this
Notice and Agreement.

 

7.                                       Legends.  The share certificate
evidencing the Common Shares, if any, issued hereunder shall be endorsed with
the following legend (in addition to any legend required under applicable state
securities laws):

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE
MANHATTAN BANCORP 2010 EQUITY INCENTIVE PLAN AND RELATED AWARD AGREEMENT, AND
SUCH RULES, REGULATIONS AND INTERPRETATIONS AS MANHATTAN BANCORP’S BOARD OF
DIRECTORS MAY ADOPT.  COPIES OF THE PLAN, AWARD AGREEMENT AND RULES REGULATIONS
AND INTERPRETATIONS, IF ANY, ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF
MANHATTAN BANCORP, 2141 ROSECRANS AVENUE, SUITE 1160, EL SEGUNDO, CALIFORNIA
90425.

 

8.                                       U.S. Tax Consequences.  The Participant
has reviewed with the Participant’s own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Notice and Agreement.  The Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its employees or agents.  The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant’s own tax
liability that may arise as a result of the transactions contemplated by this
Notice and Agreement.  The Participant understands that for U.S. taxpayers,
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), taxes
as ordinary income the difference between the purchase price for the Common
Shares, if any, and the fair market value of the Common Shares as of the date
any restrictions on the Common Shares lapse.  In this context, “restriction”
includes the right of the Company to the return of the Common Shares upon a
Return Event.  The Participant understands that if he/she is a U.S. taxpayer,
the Participant may elect to be taxed at the time the Common Shares are awarded
as Restricted Stock rather than when and as the Return Right expires by filing
an election under Section 83(b) of the Code with the IRS within 30 days from the
date of acquisition.  The form for making this election is attached as Exhibit C
hereto.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

 

--------------------------------------------------------------------------------


 

9.                                       General.

 

(a)                                  This Notice and Agreement shall be governed
by and construed under the laws of the State of California.  The Notice and
Agreement and the Plan, which is incorporated herein by reference, represent the
entire agreement between the parties with respect to the Common Shares of
Restricted Stock granted to the Participant.  In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Notice
and Agreement, the terms and conditions of the Plan shall prevail.

 

(b)                                 Any notice, demand or request required or
permitted to be delivered by either the Company or the Participant pursuant to
the terms of this Notice and Agreement shall be in writing and shall be deemed
given when delivered personally, deposited with an international courier
service, or deposited in the U.S. Mail, First Class with postage prepaid, and
addressed to the parties at the addresses set forth in the Notice of Grant, or
such other address as a party may request by notifying the other in writing.

 

(c)                                  The rights of the Company under this Notice
and Agreement and the Plan shall be transferable to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s successors and assigns. The rights and
obligations of the Participant under this Notice and Agreement may only be
assigned with the prior written consent of the Company.

 

(d)                                 The Participant agrees upon request to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of this Notice and Agreement.

 

(e)                                  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE RELEASE OF COMMON SHARES PURSUANT TO THIS AGREEMENT SHALL BE EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OR DIRECTOR, AND NOT THROUGH THE ACT OF BEING
HIRED, APPOINTED OR OBTAINING COMMON SHARES HEREUNDER.

 

#####

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,
                                                                      , hereby
sell, assign and transfer unto
                                                                              (                    )
Common Shares of Manhattan Bancorp standing in my name of the books of said
corporation represented by Certificate No.                  herewith and do
hereby irrevocably constitute and appoint
                                                                                                                  
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Notice of Grant
and the Restricted Stock Agreement between Manhattan Bancorp and the undersigned
dated                          , 20    .

 

 

Dated:                               , 20

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

INSTRUCTIONS:

 

Please DO NOT fill in any blanks other than the signature lines.

 

The purpose of this assignment is to enable the Company to receive the return of
the Common Shares as set forth in the Notice and Agreement, without requiring
additional signatures on the part of the Participant.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I,                                                             , spouse of
                                                    , have read and approve the
foregoing Notice of Grant and Restricted Stock Agreement (the “Notice and
Agreement”).  In consideration of the Company’s grant to my spouse of the Common
Shares of Manhattan Bancorp. as set forth in the Notice and Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Notice and Agreement and agree to be bound by the provisions of
the Notice and Agreement insofar as I may have any rights in said Notice and
Agreement or any Common Shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state or country of our residence as of the date of the signing of the foregoing
Notice and Agreement.

 

 

Dated:                               , 20

 

 

 

 

 

Signature of Spouse

 

 

 

Print Name:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

1.               The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

 

Name:

 

 

Spouse:

 

 

Taxpayer I.D. No.:

 

 

Address:

 

 

 

 

 

Tax Year:

 

 

 

2.               The property with respect to which the election is made is
described as follows:                                     (                )
shares of the common stock (“Common Shares”) of Manhattan Bancorp (the
“Company”).

 

3.                                       The date on which the property was
transferred is                             , 20    .

 

4.               The property is subject to the following restrictions:

 

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Notice of Grant and Restricted Stock Agreement between me and
the Company dated as of                       , 20    .  This right lapses with
regard to a portion of the Common Shares based on my Continuous Status as an
Employee, Consultant or Director over time.

 

5.               The fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is: 
$                                            .

 

6.               The amount (if any) paid for such property is:

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.  The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

--------------------------------------------------------------------------------


 

Dated:                                      , 20

 

 

 

 

Signature of Taxpayer

 

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

 

 

Dated:                                      , 20

 

 

 

 

Spouse of Taxpayer

 

--------------------------------------------------------------------------------